Nick Schneyder was in defendant's employ as a repair man. On August 3, 1928, while lying down at work under a car, with his feet extending out between the front and rear wheels, another car next to the one on which he was working, was moved forward so that it either ran over plaintiff's right leg, or, as is shown in defendant's noncompensable accident report, pinched his right foot, thereby causing a contusion. The leg, which showed neither cuts nor abrasions, was treated at the employer's first aid station and Schneyder returned to his job. He was unable to continue his day's work and attempted to take a street car to his home but he said that the pain was so intense, he was forced to take a taxicab. He never returned to work, although he did go back to the plant on August 11th and 20th for treatment by Dr. Going. *Page 133 
A claim for compensation and payment of doctor and hospital bills" based upon "fracture to right foot" was filed on November 2d and, after several adjournments, the matter was heard by deputy commissioner Gibbons of the department of labor and industry on January 14, 1929.
On February 28, 1929, the deputy said:
"The plaintiff's disability if he has any, is not the cause of an accidental injury, but is due to other causes, further this case was continued from January 14, 1929, to February 28, 1929, for the purpose of giving plaintiff an opportunity to bring in medical proof to substantiate his claim. This he has failed to do.
"In view of the above facts compensation should be and same is hereby denied."
An application for review was filed later by a Chicago attorney. The opinion of the department on review indicates that no request was ever received for a date to take additional testimony and that the Chicago attorney, who asked for the appeal, did not appear, but that plaintiff did appear in person and denied the authority of this attorney. The opinion of the department affirmed the conclusions of the deputy and stated that "instead of furnishing the medical testimony, plaintiff had spent his time criticizing the manner and method of the deputy commissioner in hearing his case."
No application was made for leave to appeal from the order denying compensation.
Five years later a petition for further compensation was filed by the guardian of the injured employee, setting out "that plaintiff suffered severe injuries while in the employ of defendant, which resulted in plaintiff suffering from severe injuries to both feet and legs, internal injuries, traumatic *Page 134 
neurosis, neurasthenia and psycho-neurosis and insanity;" an extensive record was made before deputy commissioner Palliaer, on June 20, 1935. An award of $18 a week from April 1, 1931, and until further order, was affirmed by the department on review.
Appellant employer makes certain admissions but denies any causal connection between the accident and the claimed resultant injury. Defendant argues that the award entered April 20, 1929, denying compensation is res judicata of the pending claim and that the department does not have jurisdiction to reopen the case.
Appellee says that the employer did not make a true and complete report of the accident, that plaintiff's mental condition was not an issue at the 1929 hearing, and that denial of compensation, because of a lack of proof of disability in a foot at that time, is not a bar to an award at a later date when the foot has become worse and a mental condition has developed which defendant's witnesses concede is now totally disabling and which could have resulted from the accident.
Schneyder is now confined in the Ionia State Hospital as a criminally insane person, having killed a man in 1934 whom he supposed was trying to steal some papers pertaining to his claim for compensation.
The testimony before deputy Palliaer discloses that the physical and mental condition of Schneyder became progressively worse as time went on and that he is now totally disabled.
Medical testimony regarding plaintiff's ward's condition was given by Drs. Perry C. Robertson, Ira M. Altshuler, Henry A. Reye, and J. Clark Maloney. *Page 135 
The record indicates that those who have expert knowledge in this field disagreed among themselves as to the actual situation.
Appellant cites two grounds upon which it bases its claim that the award of compensation was erroneous: (1) That the department erred in holding that plaintiff's present petition for further compensation was not res judicata by virtue of the award entered February 28, 1929, and affirmed by the department on April 20, 1929; (2) That the department erred in holding that it had jurisdiction to rehear this case under the provisions of 2 Comp. Laws 1929, § 8453.
The acknowledged purpose in passing compensation acts was to provide relief to a workman injured by accident in the course of employment; it was intended that the burden of compensating for the injury was to be imposed upon the cost of production. See Andrejwski v. Wolverine Coal Co., 182 Mich. 298 (Ann. Cas. 1916D, 724, 6 N.C.C.A. 807), and Mackin v. Detroit-TimkinAxle Co., 187 Mich. 8. To accomplish these ends, compensation acts are uniform in offering to the injured party a simple method for recovery (City of Grand Rapids v. Crocker, 219 Mich. 178,185), and in removing certain legal defenses (Adams v.Acme White Lead  Color Works, 182 Mich. 157, L.R.A. 1916A, 283, Ann. Cas. 1916D, 689, 6 N.C.C.A. 482).
"The intent (referring to the compensation act) was to provide a fair remuneration to the employee for an accidental injury sustained by him while so employed, to simplify as far as possible the manner of determining the liability of the employer to pay compensation." City of Grand Rapids v. Crocker,supra. *Page 136 
On the question of res judicata, Skinner v. ArgentineTownship Board, 238 Mich. 533, 537, states:
"The doctrine of res judicata is defined to be: 'That existing final judgment or decree rendered upon the merits, and without fraud or collusion, by a court of competent jurisdiction, upon a matter within its jurisdiction, is conclusive of the rights of the parties or their privies, in all other actions or suits in the same or any other judicial tribunal of concurrent jurisdiction, on the points and matters in issue in the first suit. 15 R. C. L. p. 950, § 429."
See, also, 34 C. J. pp. 743, 744 and 15 R. C. L. p. 949,et seq.
The workmen's compensation act provides in part that:
"Any weekly payment under this act may be reviewed by the industrial accident board* or by any member or deputy member thereof, at the request of the employer, or insurance company carrying such risk, or the commissioner of insurance, as the case may be, or the employee, and on such review it may be ended, diminished or increased, subject to the maximum and minimum amounts above provided, if the board* or member or deputy member finds that the facts warrant such action." 2 Comp. Laws 1929, § 8453.
The legislature, by enacting this section, indicated that compensation proceedings were intended to be endowed with an elasticity not known to ordinary legal and equitable actions. Because it permits the reopening of cases, it is apparent that the doctrine of res judicata does not bar the right of a plaintiff proceeding under the act, to petition for *Page 137 
further compensation in event of a change in his physical condition even though there has been a prior hearing on his claim.
The position of the appellant is that unless there has been an award of compensation, no right exists to reopen a case under the above section, despite any change in condition; and that, since no award of compensation was ever made in this case, the entire matter is forever closed. By following this argument to its logical conclusion, it can be seen that the result is not in harmony with the intent and spirit of the act.
Under appellant's view, no matter how small the original award might have been, the door remains open, under 2 Comp. Laws 1929, § 8453, to consider any subsequent change in physical condition of a plaintiff, even though it might result in a new award based upon a physical condition unknown at a previous hearing but resulting from the original accident. We have upheld awards for further compensation in such instances. See Blackman v. Buck Construction Co., 255 Mich. 237. In that case, plaintiff suffered an injury to his knee in January, 1929. An award of $36 was made; a settlement receipt was filed, though not approved, and the plaintiff returned to work. In October, 1929, a petition for further compensation was denied and no appeal taken. In October, 1930, plaintiff filed a petition for further compensation alleging that because of the injury and of further complications which set in after a long time, petitioner's leg had been amputated. The department reopened the case and granted compensation. We said:
"Plaintiff's last petition sufficiently alleged a change in condition due to the accident and conferred jurisdiction upon the commission to act. *Page 138 
There was testimony the injury from which plaintiff suffered and his subsequent condition were the probable result of such injury. We cannot say upon the record there was no testimony to support the award of the department of labor and industry, which is affirmed, with costs."
Applying appellant's argument, if there had been no compensation granted for the knee injury, the opportunity for gaining compensation for the leg amputation would be gone. The result of the argument is illogical. Section 8453 should be construed so as to carry out the full intent of the compensation act in its entirety.
We do not believe this section was intended to preclude an award of compensation upon a proper showing of change in physical condition merely because no award was made at the original hearing.
It is a familiar rule of statutory construction that the meaning of general words may be restrained, narrow words expanded, and when the intention can be collected from the statute, words may be modified, altered or supplied so as to obviate any repugnancy or inconsistency with such intention. This rule, as given in Endlich on the Interpretation of Statutes (1st Ed.), § 295, and 2 Lewis' Sutherland, Statutory Construction (2d Ed.), §§ 347, 348, was quoted and applied inCity of Grand Rapids v. Crocker, 219 Mich. 178, 183, 184.
It must be stated, however, that only the employee's physical condition and its effect upon the earning capacity of the plaintiff may be investigated, the events leading up to the accident being controlled by the first hearing.Beckwith v. Spooner, 183 Mich. 323 (Ann. Cas. 1916E, 886), andDyer v. McQuistion, 273 Mich. 327.
In the instant case, at the first hearing commissioner Gibbons found that "Nick Schneyder suffered *Page 139 
an accident which arose out of and in the course of his employment," but said, "The plaintiff's disability if he has any is not the cause of an accidental injury, but is due to other causes." The only injury claimed was a fracture of the right foot. The question of plaintiff's mental derangement was not put in issue at that time, hence there could be no adjudication on that matter.
Plaintiff could not have been negligent in failing to make a claim for his mental condition in the first petition; he did not know of it and the only medical evidence indicating the presence of such disability remained in the files of the defendant company until the second hearing. If there be blame for failure to litigate this matter promptly, it must fall upon defendant.
Appellants cite several cases in support of their position which may be distinguished.
Roe v. Daily Record, 273 Mich. 5, is not applicable because the only question was the power of the department to correct a mistake in a statement of weekly salary, there being no change in physical condition.
DeBernardi v. Oliver Iron Mining Co., 271 Mich. 212, is distinguishable from the instant case, by reason of the department's finding of total disability on the intensification of the same causes of complaint upon which a previous finding of no disability had been based. In the instant case, the question of the mental condition was not before the department in the first instance.
Appellant relies strongly upon Luteran v. Ford Motor Co.,274 Mich. 687, but it is distinguishable because of the fact that the same issues were before the department at both hearings. We said:
"The doctors agree that plaintiff's present condition is a progressive development of the condition *Page 140 
of 1929. Because the award of 1929 denied compensation on the finding that the condition of the eye was not caused by the accident, it follows that the progressive development of such condition cannot be attributed to the accident. The present award, therefore is the result of reversal of the former finding of fact upon a rehearing — procedure which is beyond power of the department. The first award was res judicata of liability for the condition of the eye. DeBernardi v. OliverIron Mining Co., 271 Mich. 212."
In the instant case, the department in its opinion on plaintiff's petition for further compensation filed July 2, 1934, found that plaintiff's neurotic condition totally disabled him and that this disability is due directly to his accidental injury of August 3, 1928.
Is the plaintiff's mental disability a compensable injury within the purview of the workmen's compensation act, and if so, is there any competent evidence to sustain the finding of the department?
We quote from the text of 86 A.L.R. 961:
"As in most other cases involving the determination of the right to compensation, the question whether a mental state or nervous condition following an injury is compensable depends upon the facts of each case, and it is difficult to lay down any general rule governing such cases, further than to state that generally no award will be made where the chain of causation is broken."
Authorities on this question are divided into two classes. The first includes cases where the mental disturbance or nervous condition is a direct result, springing from the accident itself.
The following cases have held that mental disturbances or nervous conditions directly resulting *Page 141 
from accidents are compensable: Kingan  Co., Ltd., v. Ossam
(1918), 75 Ind. App. 548 (121 N.E. 289); Harrisburg Coal MiningCo. v. Industrial Commission (1925), 315 Ill. 377
(146 N.E. 543); Crow v. Raymond Concrete Pile Co. (1929),11 La. App. 549 (123 So. 413); Stanley McIsaac's Case (1929),266 Mass. 67 (164 N.E. 653); Welchlin v. Fairmont RailwayMotors (1930), 180 Minn. 411 (230 N.W. 897); Carter Oil Co. v.Gibson (1925), 34 Wyo. 53 (241 P. 219); and Charles H.Hunnewell's Case (1915), 220 Mass. 351 (107 N.E. 934).
In Sjoholm v. Hercules Powder Co., 227 Mich. 610, this court upheld an award of compensation where a workman, 61 years of age, in previous good health, was found, about an hour and half after an explosion of dynamite and nitroglycerine in the plant where he was employed, to be suffering from shock and later suffered from shattered nerves and other ailments, his death following about 16 months later. The testimony of physicians was that death was caused by the shock resulting from said explosion.
In the case of Klein v. Len H. Darling Co., 217 Mich. 485, where an employee, while in a weak and nervous condition, received a mental and nervous shock as the result of an accident to a fellow employee at his hands, his death in less than three weeks as the result of said shock was held to have been accidental within the meaning of the workmen's compensation act, although he suffered no external physical injury. The words of Justice WIEST in his concurring opinion (p. 495.) are of interest:
"At first I was inclined to disagree with Mr. Justice MOORE, but upon reflection I am convinced he is right. An accident happened in which the deceased was an actor, and the shock to him was so *Page 142 
acute, and so depressed his vital forces as to kill him. We must not overlook man's nervous system and mental makeup and their intimate relation to his vital forces.
"This man died because his vital forces could not meet and withstand the acute depression occasioned by what he had done in the course of his employment. The injury to him was no less real, and fatal in its consequences, than a mortal wound. 'Accidents,' within the comprehension of the workmen's compensation law, include all accidents actionable at law and all former non-actionable accidents, except in case of intentional and wilful misconduct on the part of the employee."
These cases indicate that under the law of Michigan, the mental and nervous structure of man should be considered in determining whether a compensable injury has occurred.
The second class is composed of those cases wherein the disability has arisen from anxiety, worry or brooding over the proceedings for compensation, or has arisen from a cause unrelated to the accident itself.
In the following cases of such types, compensation was denied: Kowalski v. Railroad Co., 116 Conn. 229 (164 A. 653,86 A.L.R. 957); Holt v. Yates and Thom (1909), 3 B. W. C. C. 75 (Eng.); California Notion  Toy Co. v. Industrial AccidentCommission (1922), 59 Cal.App. 225 (210 P. 524); Plodzyk v.Connecticut Coke Co. (1933), 116 Conn. 297 (164 A. 636).
The opinion of the department affirming the award of compensation states that plaintiff's mental condition was the direct result of the accident suffered by him August 3, 1928, at defendant's plant. Under our decisions, this court may not disturb a finding *Page 143 
of fact of the department of labor and industry as being contrary to the great weight of evidence, where it is supported by competent testimony, even though there is impressive testimony to the contrary. See Hayes v. Boutell, 253 Mich. 628, and Sickels v. Packard Motor Car Co., 264 Mich. 601.
In the instant case, all the medical experts agree that the accident may have precipitated or accentuated the mental state of plaintiff. The testimony of two witnesses tends to confirm the theory of direct relationship between the accident and the injury. Dr. Altshuler said:
"The accident has a direct relationship with the precipitating of his present mental condition. I emphasize the word precipitating, as the content of his delusional revelations centers around his nucleus of the accident with whatever subsequent complications the accident has brought about."
Dr. Robertson was asked:
"Is his present condition, in your opinion, traceable to this accident?"
He answered:
"I said it was stimulated and enhanced. I didn't know the man prior to his accident. I met the man in 1934."
The award, being supported by competent testimony, should be affirmed, with costs to appellee.
* The powers and duties of the industrial accident board have been transferred to the department of labor and industry and the board abolished. See 2 Comp. Laws 1929, § 8312. — REPORTER. *Page 144